OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that he completed the terms of his original plea agreement and was therefore entitled to dismissal of the indictment is not preserved for our review. Upon his discharge, defendant did not move for dismissal following the events that he now says constituted performance of the agreement.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.